DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2019 and 03/03/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Oath/Declaration
The Oath/Declaration submitted on 08/27/2019 is noted by the Examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the [intermediate member, as stated in claim 1] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The disclosure is objected to because of the following informalities: 
Reference numerals should be consistently inserted throughout the specification, specifically under the detailed description of the invention [i.e. the intermediate member]. Additionally, when there are drawings, there shall be a brief description of the several views of the drawings and the detailed description of the invention shall refer to the different views by specifying the numbers of the figures and to the different parts by use of reference letters or numerals.
Furthermore Applicant is advised to use consistent identification for each element throughout the specification. (For example: if numeral 1 is an intermediate member, then intermediate member should be consistently used in the specification).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 recites the limitation "the agricultural vehicle" in line.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-12 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hamilton et al. [herein after Hamilton] (US 2019/0327893).
Regarding claims 1 and 10, Hamilton discloses an agricultural combine and method comprising (see abstract): a chassis (12) configured for movement on a surface (Fig. 1); an intermediate member (47) movably connected to the chassis (12); a first actuator (28A) connecting the chassis (12) to the intermediate member (47) and configured to move the intermediate member (47) relative to the chassis (12); a first gauge (58A) configured to measure a first force generated by the first actuator (28A, ¶0022, lines 24-34); a header (20) movably connected to the intermediate member (47); a second actuator (28B) connecting the header (20) to the intermediate member (47) and configured to move the header (20) relative to the intermediate member (47); a second gauge (58B) configured to measure a second 
    PNG
    media_image1.png
    711
    564
    media_image1.png
    Greyscale
force generated by the second actuator (36B, ¶0022, lines 24-34); and a processing unit (60) operatively connected to the first gauge (58A, ¶0022, lines 9-16) and to the second gauge (58B, ¶0022, lines 9-16) and comprising a processor (84) and a memory (88), the memory (88) storing computer readable instructions that (Col. 2, ¶0031, lines 26-30), when executed by the processor (84), are configured to evaluate the first force and the second force to determine a position of a center of gravity of the header relative to the chassis (12, ¶0035, lines 1-16).
Regarding claims 2 and 11, Hamilton further discloses the computer readable instructions, when executed by the processor (84, Col. 2, ¶0031, lines 26-30), are configured to evaluate the first force and the second force to determine a mass of the header (20, ¶0035, lines 1-16).
Regarding claims 3 and 12, Hamilton further discloses the first actuator (28A) comprises a first hydraulic cylinder (¶0019, lines 10-13) and the first gauge (58A) comprises a first pressure sensor “the sensors 58 including pressure or position/distance sensors” configured to measure a first pressure of a first volume of liquid in the first hydraulic cylinder (28A, ¶0022, lines 29-34); and the second actuator (28B) comprises a second hydraulic cylinder (58B) and the second gauge (58B) comprises a second pressure sensor “the sensors 58 including pressure or position/distance sensors” configured to (¶0022, lines 29-34).
Regarding claim 4, Hamilton further discloses the computer readable instructions, when executed by the processor (84), are configured to determine the first force as a function of the first pressure, and to determine the second force as a function of the second pressure “the memory 88 comprises an operating system 92 and header adjust software 94, which includes float pressure adjust software (SW) 96 and skid plate adjust software (SW) 98”.
Regarding claim 5, Hamilton further discloses the processor (84) being configured to determine the position of the center of gravity of the header (20, ¶0028, lines 1-4) relative to the chassis (12) by comparing the first force and the second force to a plurality of known geometric relationships of the intermediate member (47) and the header (20 “the actuator may have a sensor coupled thereto, or integrated within the actuator, which upon detection of a parameter, including force on the skid plate or distance or change in gap between the skid plate and a ground surface, triggers the adjustment of the float pressure”).
Regarding claim 8, Hamilton further discloses the processor (84) being configured to determine the position of the center of gravity of the header (20) relative to the chassis (12) by comparing the first force (¶0028, lines 1-4) and the second force to a lookup table comprising a plurality of predetermined center of gravity positions stored as functions of respective values of the first force and the second force “header adjust software 94, which includes float pressure adjust software (SW) 96 and skid plate adjust software (SW) 98”.
Regarding claims 9 and 17, Hamilton further discloses the intermediate member (47) comprises a feeder housing (22).
Allowable Subject Matter
Claims 6-7 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other prior art references listed on the PTO-892 (Notice of References Cited) are considered to be of interest disclosing similar systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N HOPKINS whose telephone number is (571)270-7042.  The examiner can normally be reached on M & F 9-5 and T-TH, 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LISA CAPUTO can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855